Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 2, 2005, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
After claimant lost her job with the Westchester County Department of Social Services, she filed a claim for unemployment insurance benefits effective August 24, 2004. While receiving benefits, she worked as a tutor at an after-school program three hours per day for two days and was compensated for six hours, but failed to report this to the Department of Labor. The Unemployment Insurance Appeal Board subsequently ruled that she was ineligible to receive benefits because she was not totally unemployed, charged her with a recoverable overpayment of benefits and reduced her right to receive future benefits by eight effective days. The Board adhered to this decision upon reconsideration and this appeal ensued.
We affirm. Inasmuch as claimant conceded that she worked during the benefit period, substantial evidence supports the Board’s finding that she was ineligible for benefits because she was not totally unemployed (see Matter of Rowland [Commissioner of Labor], 30 AD3d 743, 744 [2006]; Matter of Baptista [Commissioner of Labor], 20 AD3d 829 [2005]). Although she stated that she did not think she had to report such activities because it did not constitute “regular” employment, she admit*1046ted to receiving a benefit handbook explaining the requirement that she report any employment. Because claimant failed to report such activities, substantial evidence also supports the Board’s finding that she made a willful misrepresentation to obtain benefits (see Matter of Alm [Commissioner of Labor], 302 AD2d 777, 779 [2003]).
Mercure, J.E, Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.